Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 1 of 8 PageID #: 1




                          UNITED STATE DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JAMES E. GRAY                                            DOCKET:

VERSUS

MARIE WILLIAMS, INDIVIDUALLY,                            JUDGE:
NATHANIEL “ROY” WILLIAMS, INDIVIDUALLY,
AND TOWN OF DELHI, LOUISIANA


                 COMPLAINT FOR DAMAGES UNDER 42 USC 1983,
                   AND RELATED TORTS UNDER STATE LAW


       NOW INTO COURT, comes, James E. Gray who is domiciled in the Town of

Delhi, Parish of Richland, State of Louisiana, respectfully represents the following:

                                    INTRODUCTION

                                            1.

This civil action is a lawsuit for damages resulting from violations of Petitioner’s United

States constitutional rights under the Fourth, and Fourteenth Amendments to the United

States Constitution, and state law claims of assault and battery brought by JAMES

GRAY, a natural person of full age of majority for severe personal injuries inflicted on

Mr. Gray at the hands of MARIE WILLIAMS working under color of authority of state

law who used illegally excessive force against Petitioner, causing damages. Damages

are sought for the severe mental anguish, embarrassment and emotional injuries

incurred by Petitioner, as well as physical and medical injuries sustained by Mr. Gray.

Further, Defendants failed to provide adequate medical care to Petitioner after he was

“tazed” multiple times and attacked by Officer WILLIAMS. Following his release from

prison, he was treated for multiple injuries. Furthermore, based upon knowledge and
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 2 of 8 PageID #: 2




belief Officer WILLIAMS was hired by the TOWN OF DELHI under negligently and

Chief NATHANIEL “ROY” WILLIAMS and the TOWN OF DELHI failed to remedy the

situation by terminating Marie Williams before she attacked Gray.

                                      JURISDICTION

                                             2.

This action arises under the Fourth, and Fourteenth Amendments to the United States

Constitution, and under the Civil Rights Act of 1871, 42 U.S.C. sections 1983 and 1988.

This Court has jurisdiction of this cause under 28 U.S.C. sections 1331 and 1343.

Venue is proper under 28 U.S.C. Section 1391 in that all delictual acts occurred in the

Western District of Louisiana. Supplemental jurisdiction attaches to the state law tort

actions under 28 U.S.C. 1367.

                                             3.

Plaintiff James Gray is an adult residing in the Parish of Richland, State of Louisiana.

                                             4.

Made Defendants herein are:

       MARIE WILLIAMS, who, based upon knowledge, information and belief, who at

       all times relevant to this complaint, was an officer for the Delhi Police

       Department, Parish of Richland acting in the course and scope of her

       employment and under color of state law.

       NATHANIEL “ROY” WILLIAMS, who, based upon knowledge, information and

       belief, individually, and in the capacity of the Chief of Police for the Delhi Police

       Department, upon knowledge, information and belief, who is sued under state

       law for negligent hiring and retention;
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 3 of 8 PageID #: 3




       TOWN OF DELHI, who, based upon knowledge, information and belief,

       responsible for the Town of Delhi Police Department, the employer of Marie

       Williams and vicariously liable for state law delicts of Marie Williams through La.

       CC 2320.

                               FACTUAL ALLEGATIONS

                                            5.

On or about February 19, 2021, James E. Gray was detained and arrested by Officer

MARIE WILLIAMS.

                                            6.

Officer WILLIAMS pulled Mr. Gray over for the alleged commission of a traffic violation.

Mr. Gray was with his family headed to a store to get gas for his vehicle. Mr. Gray was

driving away from the location at Hwy. 17, Main Street, when he noticed the officer pull

up behind him with overhead lights flashing. Mr. Gray promptly stopped his vehicle and

exited as instructed.

                                            7.

As Mr. Gray exited the car, he asked Officer WILLIAMS, “What did I do?” At no time

did Mr. Gray make any threatening movements or comments.

                                            8.

Immediately, and without warning or provocation, Officer WILLIAMS very aggressively

slammed Mr. Gray on to the hood of her patrol unit, causing pain to his abdomen and

groin. Thereafter, Officer WILLIAMS cuffed and placed Mr. Gray in her patrol car and

transported him to the Delhi police station for booking.

                                            9.
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 4 of 8 PageID #: 4




Officer WILLIAMS tased Mr. Gray in the groin and buttocks area multiple times in drive

stun mode until another police officer had to physically pull Williams off of Gray.



                                            10.

Officer WILLIAMS had no legal justification or cause to use her taser against Mr. Gray,

while he was handcuffed and restrained in the back of her law enforcement vehicle.

                                            11.

Mr. Gray sustained multiple bodily injuries and was denied medical treatment while in

custody.

                                            12.

Mr. Gray was required to seek treatment by his physician to examine, treat and care

whereby incurring medical expenses for same, as well as for prescription medication.

           CIVIL RIGHTS VIOLATIONS: EXCESSIVE FORCE, FALSE ARREST

                                            13.

Plaintiff incorporates all the foregoing allegations, herein. Defendant, Officer

WILLIAMS, used excessive force in the arrest and detention of James E. Gray in

violation of the Fourth and Fourteenth Amendments to the Constitution.

                                            14.

Defendant, Officer WILLIAMS instituted criminal process against the Mr. Gray without

probable cause:
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 5 of 8 PageID #: 5




       (a) Officer WILLIAMS intentionally and recklessly slammed Mr. Gray against her

          patrol car while handcuffing him resulting in injuries.

       (b) Officer WILLIAMS intentionally and recklessly repeatedly tased Mr. Gray

          while he was handcuffed in the back of her patrol car without provocation.

                    OUTRAGEOUS CONDUCT UNDER STATE LAW

                                              15.

Defendant Officer Marie WILLIAMS, acting under color of law and within the scope of

her agency, recklessly and with the intention of causing Plaintiff severe distress,

engaged in outrageous conduct by repeatedly tasing Mr. Gray while he was handcuffed

in the back of her patrol car, without provocation.

                                              16.

As a direct and proximate result of Officer WILLIAMS acts, which were so outrageous in

character as to be utterly intolerable in a civilized community, Officer WILLIAMS did

inflict serious injuries upon Mr. Gray and caused damages that violated Mr. Gray’s

rights as those rights are protected and guaranteed under the Constitution of the United

States, and that of the State of Louisiana.

                                              17.

Officer WILLIAMS engaged in conduct with malice and reckless or callous indifference

to the rights of Mr. Gray.

                                              18.

          STATE LAW VIOLATIONS AND VICARIOUS LIABILITY OF THE
         TOWN OF DELHI, LOUISIANA FOR ACTIONS UNDER STATE LAW

Officer WILLIAMS was acting under color of her authority as a TOWN OF DELHI Police

Department officer. The TOWN OF DELHI is liable for all state law delicts and torts of
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 6 of 8 PageID #: 6




its employees committed in the course and scope of their employment. Therefore, the

TOWN OF DELHI is vicariously liable for the injuries James E. Gray sustained and are

indebted to James E. Gray.

         LIABILITY OF THE TOWN OF DELHI AND CHIEF WILLIAMS
  FOR NEGLIGENT HIRING AND NEGLIGENT RETENTION UNDER STATE LAW

                                                19.

The Town of Delhi is responsible for the state law acts and omissions of the employees

of the Town of Delhi Police Department.

                                                20.

At all times pertinent Chief WILLIAMS and TOWN OF DELHI were negligent in not

adopting adequate policies and procedures to enforce the procedures of the

administrative hiring process, thus allowing an uneducated, mentally unstable and

violent police officer onto the police force.

                                                21.

Plaintiff alleges that Defendants, Chief WILLIAMS and TOWN OF DELHI were

negligent in failing to properly screen its employees before hiring.

                                                22.

Plaintiff alleges that Defendants, Chief         WILLIAMS and TOWN OF DELHI were

negligent in failing to train or terminate Officer WILLIAMS’ hiring issue when it was

brought to their attention, which contributed to Gray’s injury.

                                                23.

Plaintiff alleges that Defendants, Chief WILLIAMS, and the TOWN OF DELHI were

negligent in failing to properly train and/or supervise Marie Williams in the use of

reasonable force on a restrained suspect.
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 7 of 8 PageID #: 7




                                            24.

At all times relevant, Defendant Officer WILLIAMS was employed by the TOWN OF

DELHI Police Department and was acting in the course and scope of her employment.

                                            25.

As a direct and proximate result of Officer WILLIAMS’ actions, the Plaintiff, Mr. Gray,

has sustained and suffered significant damages, to-wit:

       a) Great physical pain, suffering and discomfort as a result of his bodily injuries;

       b) Costs of medical treatment, hospital expenses and prescription medication

          arising out of this incident;

       c) Loss of enjoyment of life and inconvenience;

       d) Mental anguish, emotional distress, worry, fear and anxiety; and,

       e) Otherwise hurt, injured, and caused to sustain losses.

                                            26.

Plaintiff is owed damages for Defendant’s battery and violation of Plaintiff’s

constitutionally protected rights against arrest without probable cause, excessive force,

and police brutality.

                                            27.

All delicts occurred in Richland Parish. Accordingly, venue is proper.

                                            28.

Plaintiff seeks reasonable attorneys’ fees under 42 USC 2000, et seq.

                                            29.

Plaintiff also seeks punitive damages for willful indifference to his federally protected

rights against Marie Williams.
Case 3:21-cv-02426-TAD-KDM Document 1 Filed 08/11/21 Page 8 of 8 PageID #: 8




                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that a copy of this petition be served upon Defendants,

that they be cited to answer with the delays allowed by law, and that after all due

proceedings, a judgment be rendered in favor of Plaintiff and against Defendant,

awarding damages as determined at trial, court costs, punitive damages, reasonable

attorney fees, interest on attorney’s fees, judicial interest running from date of amicable

demand, and any other relief Equity and Justice require.



                                          Respectfully Submitted,

                                          /s/Joseph J. Long
                                          Joseph J. Long
                                          LA Bar Roll #25968
                                          251 Florida Street, Suite 308
                                          Baton Rouge, Louisiana 70801
                                          (225) 343-7288 (telephone)
                                          joe@legal225.com
